Citation Nr: 1500532	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-27 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for a service connected lumbar spine disability, rated at 10 percent from September 29, 2008 to February 14, 2011, at 
20 percent from June 1, 2011 to March 19, 2012, and at 40 percent March 20, 2012 onward.  

2.  Entitlement to service connection for a neck condition as secondary to the service-connected lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied a rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability, and denied the Veteran service connection for her cervical spine on a secondary basis.  

With regard to the issues on appeal, a claimant "shall" file a notice of disagreement (NOD) within one year from the date on which the agency of original jurisdiction (AOJ) mails notice of the unfavorable decision. 38 U.S.C.A. § 7105(b)(1) (West 2014).  If a claimant does not file an NOD within the one-year period, as is the case here, the AOJ decision "shall become final."  Id.; see also Percy v. Shinseki, 23 Vet. App. 37 (2009).  

However, the Board notes that in Percy, the Board dismissed the claim after later determining the Substantive Appeal was untimely.  The United States Court of Appeals for Veterans Claims (Court) held that the Board had given the claimant the impression the issue was on appeal and, therefore, waived any objection the VA may have had to the timeliness of the claimant's Substantive Appeal.  Percy, 23 Vet. App. 37.  Here, the RO issued a supplemental statement of the case (SSOC) after the Veteran submitted her VA-Form 9.  Therefore, the Board finds the above issues on appeal.  

The Board notes that in an October 2012 rating decision, the RO granted the Veteran 40 percent for her lumbar spine disability effective from March 20, 2012 onward.  As such, before March 2012, the Veteran continued to receive a staged rating of 10 percent, 20 percent and 100 percent for periods beginning September 29, 2008.  Regardless of the RO's actions, the issue of an increased evaluation for a lumbar spine disability remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of service connection for a neck condition on a secondary basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to February 15, 2011, the Veteran's lumbar spine disability was manifested by limitation of motion and complaint of pain, but the forward flexion of the Veteran's lumbar spine was not shown to be functionally limited to 60 degrees or less, that the combined range of motion was not functionally limited to 120 degrees or less, no muscle spasm or guarding was shown to be severe enough to result in an abnormal gait or abnormal spinal contour.  

2.  From June 1, 2011 to March 19, 2012, the Veteran's lumbar spine disability is manifested by limitation of motion and complaint of pain, but the forward flexion of the Veteran's lumbar spine was not shown to be functionally limited to 30 degrees or less, or that ankylosis has been present for this period.  

3.  From March 20, 2012 onward, the Veteran's lumbar spine disability has continued to by manifested by limitation of motion and complaint of pain, but the evidence has not established the presence of unfavorable ankylosis of the entire thoracolumbar spine.  

4.  Bed rest has not been shown to have been prescribed to treat the Veteran's service connected back disability during the course of her appeal.


CONCLUSION OF LAW

The criteria for an increased rating for the Veteran's back disability have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 38 C.F.R. 3.159, 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in October 2009.  Additionally, neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran was afforded VA examinations in December 2011, January 2012 and June 2012 to address her service-connected lumbar spine disability.  When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions, considered along with the medical evidence of record, are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and thorough physical examinations.  The Board finds that the rating examinations reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Moreover, neither the Veteran nor her representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, and the Veteran has not identified any potentially relevant records that have not been obtained.  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  

The Veteran was also offered the opportunity to testify at a hearing before the Board, but she declined. 

As described, the Board finds that VA has fulfilled the duties to notify and assist the Veteran, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id. The Board has considered whether a staged rating is warranted; however, as will be discussed, the evidence shows that the Veteran is already staged in her ratings.  The Veteran's service-connected lumbar spine disability has been rated 10 percent from January 26, 1977 to February 14, 2011, 100 percent from February 15, 2011 to May 31, 20 percent from June 1, 2011 to March 19, 2012 and 40 percent from March 20, 2012 onward under Diagnostic Code 5242 for pain and limitation of motion.  See 38 C.F.R. § 4.71a.  The Board finds that symptoms related to the Veteran's lumbar spine disability have not changed in severity over the course of the appeal to warrant a further staged rating. 

In September 2009, the Veteran filed a claim seeking an increased rating for her service connected lumbar spine disability.  In an April 2010 rating decision the RO denied her increase, and the Veteran appealed the decision.  The Veteran is currently in receipt of a 40 percent evaluation for her low back disability under Diagnostic Code 5242.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  The rating criteria, in pertinent part, provide a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; when or favorable ankylosis of the entire thoracolumbar spine is present.  A 50 percent rating is assigned where unfavorable ankylosis of the entire thoracolumbar spine is present, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffens, or aching in the area of the spine affected by residuals of injury or disease).  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 38 C.F.R. § 4.71a, Note (2). 

Intervertebral Disc Syndrome is rated under Diagnostic Code 5243 and is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Note (6).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the rating criteria, in pertinent part, provides a 20 percent rating when the evidence shows incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is provided when the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating, the maximum available, is warranted when the evidence shows incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For VA purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

Merits

After a full review of the record, including the present level of disability and current lay and medical findings, the Board concludes that ratings in excess of 10, 20 and 40 percent for the service connection lumbar spine disability are not warranted.  

The Board notes that the Veteran has been afforded continuing treatment for her lumbar spine disability at the Houston VA Medical Center (VAMC) from 2009 to 2012.  

In January 2010 the Veteran was afforded a VA examination for her lumbar spine.  At that examination, the Veteran reported experiencing chronic sharp pain in her back, and indicated that she was taking Vicodin and Tramadol for the pain.  She denied experiencing either incapacitating events, or bowel, bladder or sexual dysfunction.  She did not report experiencing any radiculopathy, and she did not use a back brace.  Of note, the examiner explained that the big problem with the Veteran's ambulation was her arthritic knee which was operated on, and it did not appear that her back disability was much of an issue much as far as her daily activities were concerned.

Upon examination, the examiner noted that the Veteran struggled to get out of a chair, but the examiner specifically noted that such a limitation was the result of her knee and did not relate to her back disability.  The Veteran had no indication of any spinous tenderness or muscle spasm.  She flexed to 90 degrees, and extended to 30 degrees, and the examiner found that repeat flexion and extension of the Veteran's back produced no indication of pain, weakness, or fatigue.  She demonstrated right and left lateral flexion and rotation of 30 degrees, and had a negative straight leg lift on the left and right.  She had no indication of any radiculopathy or sensory deprivation bilaterally.  X-rays in January 2010 revealed degenerative disc disease of the lumbar spine.  

In February 2011, the Veteran underwent a laminectomy in an effort to address her lumbar spine pain.  

In January 2012 the Veteran underwent another VA examination.  At that examination, the Veteran reported difficulty walking as well as "spasms" in her lower back down her right leg.  She related that she generally felt better after her surgery, but continued to have some weakness in her legs and was required to walk with a walker.  The Veteran was able to use the walker for a short distance, and indicated that she had pain in her back.  The Veteran reported experiencing flare-ups in her low back, and stated that the flare-ups limited her chores, such that she required assistance for bathing and dressing.  

The Veteran's flexion ended at 50 degrees, with painful motion beginning at 40 degrees; her extension ended at 20 degrees, with no evidence of painful motion.  The examiner reported that the Veteran experienced functional loss; specifically, less movement than normal.  However, repetitive motion testing did not further decrease the Veteran's range of motion.  The examiner noted that the Veteran had tenderness of the spine, and had guarding or muscle spasms of the lumbar spine severe enough to result in an abnormal gait.  The Veteran's straight leg tests were negative, and she had no signs or symptoms of radicular pain.  The examiner noted that the Veteran did not suffer from IVDS of the lumbar spine.  The examiner concluded that the Veteran's lumbar spine condition did not impact her ability to work.

In June 2012, the Veteran's physician completed a Disability Benefits Questionnaire, following a physical examination.  The Veteran asserted that her lumbar condition had worsened over time.  She reported experiencing flare-ups which impacted the function of her lumbar spine, specifically in walking long distances and standing for long periods.  She further reported that she had loss of feeling in both her extremities.  

On range of motion testing, the Veteran demonstrated forward flexion to 30 degrees, with evidence of painful motion at 30 degrees.  Extension ended at 0 degrees, with evidence of painful motion at 0 degrees.  The examiner noted that the Veteran experienced some functional loss; in that she had less movement than normal, weakened movement, incoordination, pain upon movement, instability of station, disturbance of locomotion and interference with sitting, standing and/or weight bearing.  The examiner further noted that the Veteran had localized tenderness upon palpation of her spine, severe enough to result in an abnormal gait and abnormal spinal contour.  

The Veteran did show radicular symptoms such as neurological abnormalities of her bladder and bowel, and pain/numbness of her lower extremities.  Further, the examiner noted that the Veteran experienced IVDS of the lumbar spine, but had incapacitating episodes of less than one week's duration over the previous twelve months.  The Veteran had to use a wheelchair regularly and a walker constantly as assistive devices.  The examiner opined that the Veteran was unable to hold gainful employment of either physical or sedentary nature due to her inability to sit for long periods of time, and her need for assistance when walking.  

Given the evidence of record, the Board finds that disability ratings in excess of 10, 20 and 40 percent for the periods assigned are not warranted.  

Specifically, the Board notes that prior to February 15, 2011, the competent and probative evidence does not demonstrate that forward flexion was functionally limited to 60 degrees or fewer; that the combined range of motion of the thoracolumbar spine was limited to 120 degrees or fewer; or that either muscle spasm or guarding was severe enough to result in an abnormal gait or abnormal spinal contour.  

At her January 2010 VA examination, the Veteran demonstrated forward flexion to 90 degrees and extension to 30 degrees with no indication of pain, weakness or fatigue on repetitive motion testing, and the examiner found no indication of muscle spasms.  The Veteran was also observed to have normal posture and her gait could not be tested on account of her knee.

VA treatment records prior to February 15, 2011 likewise fail to show any additional range of motion testing, or other findings suggestive of a rating in excess of 10 percent.

Between the period of June 1, 2011 and March 19, 2012 range of motion testing failed to show that the forward flexion of the Veteran's lumbar spine was limited to 30 degrees or less, and there was no showing of favorable ankylosis of the entire lumbar spine, and therefore the requirements for a 40 percent schedular rating were not met.  Specifically, at the Veteran's January 2012 VA examination, she demonstrated forward flexion to 50 degrees, with painful motion beginning at 40 degrees and her extension ended at 20 degrees, with no evidence of painful motion.  

Finally, at no time has the evidence demonstrated unfavorable ankylosis of the lumbar spine, or of the entire spine, which would be required for an increase to a 50 or 100 percent rating.  At the Veteran's June 2012 examination, her flexion ended at 30 degrees, with evidence of painful motion at 30 degrees.  Her extension ended at 0 degrees, with evidence of painful motion at 0 degrees.  No findings of ankylosis have been made.

As discussed, the Board finds lumbar range of motion at no time warranted an increased evaluation.  That is, each time range of motion was measured during the course of the Veteran's appeal, she demonstrated limitation of motion that was commensurate with the rating that was assigned.

The Board recognizes that the inquiry does not stop there, as the Board must also determine whether the Veteran is so functionally limited that a higher schedular rating is warranted.  That is, in evaluating the Veteran's claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45.  See DeLuca, supra.  Here, the Veteran has voiced a number of complaints of back pain during the course of her appeal.  However, ultimately, the Board does not believe that the evidence shows sufficient functional limitation as to warrant a higher rating.

The Board acknowledges that the Veteran's range of motion is at times painful, but even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, the Veteran has been shown to be able to flex her back to more than 60 degrees during her first rating period and more than 30 degrees for her second rating period in spite of pain, and it has not been shown that other symptoms such as weakness or fatigability have functionally limited the Veteran's range of motion to levels sufficient to provide a higher rating.  Moreover, repetitive motion on range of motion testing was not shown to cause additional limitation of motion.  For example, at the 2010 VA examination the examiner concluded that repeat flexion and extension of her back produced no indication of pain, weakness, or fatigue.  Likewise, prior to March 2012, the evidence did not show that forward flexion was functionally limited to 30 degrees.  For example, at the January 2012 VA examination, the examiner found that painful motion did not begin until 40 degrees.  That is, the Veteran demonstrated pain free motion to ten degrees beyond what would be required for a higher schedular rating, and the Veteran performed repetitive motion testing without additional loss of motion.  As such, the Board does not find a basis for a rating in excess of 20 percent earlier than March 2012.  Finally, there is no need to address DeLuca beyond March 2012, as the 40 percent rating the Veteran receives is the highest schedular rating available based on limitation of motion of the back.  See Johnston v. Brown, 10 Vet. App. 80 (1997)

The Board notes that the Veteran has been diagnosed with IVDS, and that she has indicated at her June 2012 VA examination that her IVDS has been manifested by incapacitating episodes.  However, it has not been shown that the incapacitating episodes lasted in excess of one week in a 12 month period; incapacitating episodes of such duration would only warrant a 10 percent rating of the low back and the Veteran is already in receipt of 40 percent for that period.  Prior to her June 2012 examination, the Veteran was not shown to have been diagnosed with IVDS, and even if she did have such a condition, it was not shown that bed rest had been prescribed for any period of time to treat the Veteran's back disability so as to warrant a higher schedular rating than had been assigned.

The Board also takes note that the Veteran's subjective complaints of pain radiating down her extremities have been documented.  In this regard, under the spine regulations discussed above, Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

In an October 2012 rating decision, the Veteran was granted service connection and assigned separate disability ratings for neurological manifestations, that is, for radiculopathy of the left lower extremity and right lower extremities.  The Veteran was provided with appellate rights in conjunction with the rating decision, which explained that if she disagreed with the rating decision she should file a notice of disagreement.  However, since that rating decision, the Veteran has not voiced any objection to the assigned ratings or any desire to appeal the assigned disability ratings for the disabilities.  As noted, VA regulations direct that separate neurological ratings should be considered in rating the back.  Here, the separate ratings were not only considered, but were also assigned.

The Board has also considered the Veteran's statements that her disability is worse than the 40 percent rating she currently receives.  It notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board acknowledges that through the submission of lay statements discussed above, the Veteran has reported chronic low back pain which causes her difficulty in sitting, standing and walking.  The Board further notes that the Veteran is required to self-medicate and rest frequently as a result of the pain.  The Board does observe that the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  She is not, however, competent to identify a specific level of disability of her low back disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's lumbar spine disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the numerous examination reports and clinical records) directly address the criteria under which this disability is evaluated.  Here, the clinical evidence pertaining to the Veteran's lumbar disability is more probative for the purposes of assigning a rating in conjunction with the relevant schedular rating criteria and the Board finds that the pain and functional impairment reported has been appropriately considered in the currently assigned 10, 20, 40 and 100 percent ratings in effect during the appeal period.  Of note, the Veteran's complaints have been considered any weighed in considering whether the Veteran's range of motion was more functionally limited than shown at the VA examinations.

In light of the above, the claim for a higher rating for the Veteran's lumbar spine disability must be denied.  In reaching this decision, the Board finds that the preponderance of the evidence is against the claim for a higher schedular rating, and the claim is denied. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 5242, specifically provide for disability ratings for the Veteran's disability based on symptoms which include pain and limitation of motion.  See 38 C.F.R. § 38 C .F.R. § 4.114.  The 10, 20, 40 and 100 percent ratings under Diagnostic Code 5242 were granted based on recognition of the Veteran's symptomatic disability characterized by pain and limitation of motion.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  The Veteran's symptoms such as radiating pain, neurologic impairment, and muscle spasms have also been specifically considered by the schedular rating criteria.

Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion is functionally limited, the Board is essentially tasked with considering of all of the Veteran's lumbar spine related symptoms within the parameters of the schedular rating that is assigned. 

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the lumbar spine disability with pain and limitation of motion, and referral for consideration of an extraschedular evaluation is not warranted.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  It is noted here that the Veteran has been in receipt of a TDIU since December 2010 based on the conclusion that her service connected disabilities in total have precluded her from either obtaining or maintaining substantially gainful employment.  The Veteran has not alleged that her back disability alone precludes employment.  For example, in her September 2009 claim, the Veteran wrote that her physical problems together prevented many activities.  Additionally, the VA examiner in January 2012 concluded that the Veteran's back disability did not impair her ability to work.  The Board is not suggesting that the Veteran's back causes no physical impairment, but rather that the back disability alone has not been alleged or shown to preclude the Veteran from working.  Thus, the Board finds that Rice is not for application.  

ORDER

A disability rating in in excess of 10 percent from September 29, 2008 to February 14, 2011, in excess of 20 percent from June 1, 2011 to March 19, 2012 and in excess of 40 percent from March 20, 2012 onward, for the service connected lumbar spine disability is denied.  


REMAND

A September 2008 MRI reflected degenerative changes of the cervical spine.  In January 2012 a VA examiner diagnosed the Veteran with mild degenerative disc disease of the cervical spine.  He then opined that the Veteran's cervical spine disability was not caused or related to her lumbar spine disability.  However, this examination did not provide an opinion as to whether the Veteran's cervical spine disability was aggravated by her service-connected lumbar spine disability.  

As such, the Board finds that an addendum opinion is required.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examiner should confirm whether such disability is related to the Veteran's military service or are otherwise caused or aggravated by the Veteran's service-connected lumbar spine disability.  


Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the January 2012 VA examination, or if she is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.   Thereafter, a VA opinion should be issued to determine the nature and etiology of any diagnosed cervical spine disability.  

Specifically, the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's cervical spine disability was caused or aggravated by her service-connected lumbar spine disability.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


